Case 1:21-cv-22078-DPG Document 1 Entered on FLSD Docket 06/03/2021 Page 1 of 9




                    IN THE UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA

                              CASE NO. 1:21cv22078

 NICOLE MORALES,

       Plaintiff,

 vs.

 OVADIA LAW GROUP, P.A. and
 ABRAHAM S. OVADIA, individually,

       Defendants.
 ___________________________________/

                                    COMPLAINT
       NICOLE MORALES (“Plaintiff”), by and through the undersigned counsel,

 hereby sues OVADIA LAW GROUP, P.A. (“Ovadia Law”) and ABRAHAM S.

 OVADIA, individually (“Ovadia”)(collectively “Defendants”) and alleges as follows:

                                  INTRODUCTION

       1.     This is an action for unpaid overtime wages pursuant to the Fair

 Labor Standards Act, 29 U.S.C. §§ 201 et seq. (“FLSA”).

       2.     Plaintiff seeks damages within this Court’s jurisdiction, reasonable

 attorneys’ fees, and costs pursuant to the FLSA, and all other remedies allowable

 by law.

                     PARTIES, JURISDICTION, AND VENUE

       3.     Plaintiff was formerly employed by Defendants and performed work

 for Defendants in Miami-Dade County, Florida.


 1|Page
                            PERERA BARNHART ALEMÁN
                  12555 Orange Drive · Suite 207 · Davie, FL 33330
                300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                      www.PBA-Law.com · Phone (786) 485.5232
Case 1:21-cv-22078-DPG Document 1 Entered on FLSD Docket 06/03/2021 Page 2 of 9




       4.     Ovadia Law is, and was, a Florida company conducting business in

 Miami-Dade County, Florida during the relevant period.

       5.     Ovadia is, and was, a corporate officer for/operator of Ovadia Law

 during the relevant time period. Indeed, Ovadia is the founder of Ovadia Law.

 Further, Ovadia controlled the business and Ovadia Law’s employees (including

 Plaintiff) in terms of hiring, firing, scheduling, duties, work hours, calculation of

 wages, paying of wages, and ensuring compliance with local, state, and federal

 laws, including, but not limited to, the FLSA.

       6.     Ovadia Law and Ovadia are employers, joint employer, or co-

 employer for purposes of the FLSA as the term employer is defined by 29 U.S.C.

 § 203.

       7.     Venue is proper in this Court because Defendants transact business

 in this District, Defendants maintain a principal place of business in this

 District, Defendants employed Plaintiff in this District, and the claims arose

 within the District.

                                GENERAL ALLEGATIONS

    A. Defendants’ Business and Interstate Commerce

       8.     The primary purpose of Ovadia Law is to provide legal services to

 clients regarding injury claims, PIP insurance claims, homeowners insurance

 Claims, and a variety of other injury-related practice areas.

       9.     Under information and belief, Plaintiff alleges that Ovadia Law’s

 gross annual revenue exceeded $500,000.00 during all relevant years.

 2|Page
                            PERERA BARNHART ALEMÁN
                  12555 Orange Drive · Suite 207 · Davie, FL 33330
                300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                      www.PBA-Law.com · Phone (786) 485.5232
Case 1:21-cv-22078-DPG Document 1 Entered on FLSD Docket 06/03/2021 Page 3 of 9




       10.   Ovadia Law customarily and regularly provided services to clients

 from outside of Florida as well as contracting with individuals and businesses

 across state lines.

       11.   At all relevant times, Ovadia Law employed two or more employees

 that customarily, continually, and regularly handled goods and materials that i)

 were purchased from a person or entity outside the state of Florida and/or ii)

 were purchased in Florida but had previously traveled through interstate

 commerce.

       12.   Upon information and belief, Ovadia Law obtained and solicited

 funds from non-Florida sources, accepted funds from non-Florida sources, used

 telephonic (or other electronic) transmissions going over state lines to do its

 business, transmitted funds outside the State of Florida, used electronic means

 to market and run their business in a way that was not limited to Florida, and

 otherwise regularly engaged in interstate commerce during the relevant period.

       13.   Ovadia Law, upon information and belief, accepts checks, wire

 transfers, and other forms of payments that are made or processed outside the

 state of Florida, and did so during the relevant period.

       14.   Ovadia Law is an employer engaged in interstate commerce and

 subject to the FLSA.

    B. Defendants’ Employment and Failure to Properly Pay Plaintiff

       15.   Plaintiff’s work began on or about February 10, 2018.



 3|Page
                            PERERA BARNHART ALEMÁN
                  12555 Orange Drive · Suite 207 · Davie, FL 33330
                300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                      www.PBA-Law.com · Phone (786) 485.5232
Case 1:21-cv-22078-DPG Document 1 Entered on FLSD Docket 06/03/2021 Page 4 of 9




         16.   During her employment, Plaintiff worked in a non-exempt capacity

 providing web-based services for Defendants’ business.

         17.   Plaintiff was separated from Ovadia Law in September of 2019.

         18.   Plaintiff, at all material times, was paid an hourly rate. During the

 relevant time period for this matter, Plaintiff’s hourly rate was $21.60.

         19.   Throughout the relevant time period, while Plaintiff was generally

 paid some overtime wages Defendants sought to skirt the FLSA’s wage & hour

 requirements by instructing Plaintiff to work off-the-clock for Defendants’

 benefit.

         20.   Plaintiff worked approximately forty-five hours (45) hours of

 overtime per week which remained fully uncompensated at the proper overtime

 rate.

         21.   Throughout the relevant time period, Defendants purposefully

 ignored proper timekeeping procedures to force Plaintiff to work off-the-clock.

         22.   Defendants willfully and intentionally failed to properly record all of

 Plaintiff’s work hours and provide her with a proper overtime premium for each

 overtime hour worked.

         23.   Defendants were Plaintiff’s employer, joint employer, or co-employer

 for purposes of the FLSA as the term employer is defined by 29 U.S.C. § 203.

         24.   Defendants intentionally refused to pay Plaintiff overtime wages she

 was owed under the FLSA.



 4|Page
                             PERERA BARNHART ALEMÁN
                   12555 Orange Drive · Suite 207 · Davie, FL 33330
                 300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                       www.PBA-Law.com · Phone (786) 485.5232
Case 1:21-cv-22078-DPG Document 1 Entered on FLSD Docket 06/03/2021 Page 5 of 9




    C. Ovadia’s Employment of, and Failure to Properly Pay, Plaintiff

       25.   During the relevant period, Ovadia was the managing partner and

 founder of Ovadia Law. In this position, Ovadia was, at all material times,

 Plaintiff’s manager/supervisor as well as the operator of the business.

       26.   During Plaintiff’s employment, Ovadia provided Plaintiff with her

 work duties, gave feedback on the work Plaintiff performed for Defendants, had

 the ability to discipline Plaintiff, was responsible for recording, calculating, and

 paying Plaintiff’s work hours, and made the decision to terminate Plaintiff from

 her employment.

       27.   Ovadia intentionally refused to pay Plaintiff all overtime wages she

 was owed under the FLSA.

       28.   Ovadia are partially or totally responsible for paying Plaintiff’s

 wages.

       29.   Ovadia must be considered Plaintiff’s employers, joint employer, or

 co-employer for purposes of the FLSA as the term employer is defined by 29

 U.S.C. § 203.

                                 COUNT I
                    OVERTIME VIOLATION BY OVADIA LAW
                   UNDER THE FAIR LABOR STANDARDS ACT

       30.   Plaintiff re-alleges and incorporates by reference the allegations in

 paragraphs 1 through 29 above as if fully set forth herein.




 5|Page
                             PERERA BARNHART ALEMÁN
                   12555 Orange Drive · Suite 207 · Davie, FL 33330
                 300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                       www.PBA-Law.com · Phone (786) 485.5232
Case 1:21-cv-22078-DPG Document 1 Entered on FLSD Docket 06/03/2021 Page 6 of 9




         31.   As part of its business, Ovadia Law customarily and regularly

 provided services to clients from outside of Florida as well as contracting with

 individuals and businesses across state lines.

         32.   These goods and materials were customarily, continually, and

 regularly handled by two or more employees, including Plaintiff.

         33.   Upon information and belief, Ovadia Law obtained and solicited

 funds from non-Florida sources, accepted funds from non-Florida sources, used

 telephonic transmissions going over state lines to do its business, transmitted

 funds outside the State of Florida, used electronic means to market and run its

 business in a way that was not limited to Florida, and otherwise regularly

 engaged in interstate commerce during the relevant period.

         34.   Ovadia Law, upon information and belief, accepted credit card

 payments, wire transfers, and other forms of payments made or processed

 outside the state of Florida during the relevant.

         35.   During her employment with Ovadia Law, Plaintiff worked overtime

 hours, off-the-clock, for which she was not compensated at a rate of no less than

 half her regularly rate of pay as required by the FLSA.

         36.   Ovadia Law did not compensate Plaintiff for her all overtime hours

 despite knowledge of the overtime hours Plaintiff worked.

         37.   Plaintiff is owed unpaid overtime compensation pursuant to the

 FLSA.



 6|Page
                            PERERA BARNHART ALEMÁN
                  12555 Orange Drive · Suite 207 · Davie, FL 33330
                300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                      www.PBA-Law.com · Phone (786) 485.5232
Case 1:21-cv-22078-DPG Document 1 Entered on FLSD Docket 06/03/2021 Page 7 of 9




         38.        In addition, Ovadia Law is liable for double the overtime amounts

 owed as liquidated damages under the FLSA as a result of its intentional and

 willful violations for up to the three-year statute of limitations afforded by the

 FLSA.

         WHEREFORE, Plaintiff respectfully requests that the Court:

               a. Enter judgment for Plaintiff against Ovadia Law under the FLSA;

               b. Award Plaintiff actual damages for the unpaid wages;

               c.    Award Plaintiff liquidated damages;

               d. Award Plaintiff her attorneys’ fees and costs;

               e.    Award Plaintiff all recoverable interest; and

               f.    Award any other relief this Honorable Court deems just and

                     proper.


                             COUNT II
       OVERTIME VIOLATIONS AGAINST ABRAHAM S. OVADIA UNDER
                  THE FAIR LABOR STANDARDS ACT

         39.        Plaintiff re-alleges and incorporates by reference the allegations in

 paragraphs 1 through 29 above as if fully set forth herein.

         40.        Ovadia operated the day-to-day activities of Defendants’ business,

 had supervisory authority over Plaintiff, had control/access to Plaintiff’s records

 for work hours, and was partially or totally responsible for paying Plaintiff’s

 wages.




 7|Page
                                 PERERA BARNHART ALEMÁN
                       12555 Orange Drive · Suite 207 · Davie, FL 33330
                     300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                           www.PBA-Law.com · Phone (786) 485.5232
Case 1:21-cv-22078-DPG Document 1 Entered on FLSD Docket 06/03/2021 Page 8 of 9




         41.     Ovadia scrutinized Plaintiff’s work and controlled how Plaintiff did

 her job.

         42.     During    Plaintiff’s   employment     with     Defendants,   Plaintiff

 consistently worked for Defendants over 40 hours per week.

         43.     During her employment with Defendants, Plaintiff worked overtime

 hours for which she was not compensated at a rate of time-and-a-half her

 regularly rate of pay as required by the FLSA.

         44.     Plaintiff is owed unpaid overtime compensation pursuant to the

 FLSA.

         45.     Ovadia did not compensate Plaintiff for her overtime despite her

 knowledge of the overtime hours Plaintiff worked.

         46.     Ovadia is also jointly and severally liable for double the overtime

 amounts owed as liquidated damages under the FLSA as a result of her

 intentional and willful violation of the FLSA for up to the three-year statute of

 limitations afforded by the FLSA.

         WHEREFORE, Plaintiff respectfully requests that the Court:

            a. Enter judgment for Plaintiff against Ovadia under the FLSA;

            b. Award Plaintiff actual damages for the unpaid wages;

            c.   Award Plaintiff liquidated damages;

            d. Award Plaintiff her attorneys’ fees and costs;

            e.   Award Plaintiff all recoverable interest; and

            f.   Award any other relief this Honorable Court deems just and proper.

 8|Page
                              PERERA BARNHART ALEMÁN
                    12555 Orange Drive · Suite 207 · Davie, FL 33330
                  300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                        www.PBA-Law.com · Phone (786) 485.5232
Case 1:21-cv-22078-DPG Document 1 Entered on FLSD Docket 06/03/2021 Page 9 of 9




                                    JURY TRIAL

    Plaintiff hereby requests a trial by jury with respect to all claims so triable.


 Dated: March 17, 2021
                                        Respectfully submitted,

                                        By: /s/ J. Freddy Perera
                                        J. Freddy Perera, Esq.
                                        Florida Bar No. 93625
                                        freddy@pba-law.com
                                        Brody M. Shulman, Esq.
                                        Florida Bar No. 092044
                                        brody@pba-law.com


                                        PERERA BARNHART ALEMAN, P.A.
                                        12555 Orange Drive
                                        Suite 207
                                        Davie, FL 33330
                                        Telephone: 786-485-5232
                                        Counsel for Plaintiff




 9|Page
                            PERERA BARNHART ALEMÁN
                  12555 Orange Drive · Suite 207 · Davie, FL 33330
                300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                      www.PBA-Law.com · Phone (786) 485.5232
